PER CURIAM.
As appellant has been released from her involuntary commitment, we dismiss this appeal as moot pursuant to Godwin v. State, 557 So.2d 955 (Fla. 1st DCA 1990). As in Godwin, we certify the following question to be one of great public importance:
WHEN AN INDIVIDUAL SEEKING REVIEW OF AN ORDER OF INVOLUNTARY COMMITMENT HAS BEEN RELEASED FROM THAT COMMITMENT PRIOR TO DISPOSITION OF THE APPEAL ON THE MERITS, WHAT SHOWING MUST SHE MAKE TO AVOID DISMISSAL OF THE APPEAL ON GROUNDS OF MOOTNESS?
JOANOS, C.J., and SHIVERS and ZEHMER, JJ., concur.